                         Case 6:20-bk-01801-KSJ                 Doc 44       Filed 09/20/20          Page 1 of 3
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 20-01801-KSJ
Must Cure Obesity, Co.                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: lscott                       Page 1 of 1                          Date Rcvd: Sep 18, 2020
                                      Form ID: pdfdoc3                   Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 20, 2020.
db             +Must Cure Obesity, Co.,   5039 Central Ave,    St. Petersburg, FL 33710-8240
cr              Karan Arora,   12815 NW 45th Avenue,   Opa Locka, FL 33054-5100
cr          ++++NATURAL VITAMINS LABORATORY CORPORATION,    12845 NW 45TH AVE,   OPA LOCKA FL 33054-5119
               (address filed with court: Natural Vitamins Laboratory Corporation,     12815 NW 45th Avenue,
                 Opa Locka, FL 33054-5100)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 20, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 18, 2020 at the address(es) listed below:
              Amber C Robinson    on behalf of Debtor    Must Cure Obesity, Co. arobinson@arobinsonlawfirm.com
              Dennis D Kennedy    trustee@ddkennedy.com,
               dkennedy@iq7technology.com;ecf.alert+Kennedy@titlexi.com
              Michael A Nardella    on behalf of Creditor Karan Arora mnardella@nardellalaw.com,
               service@nardellalaw.com;9085@notices.nextchapterbk.com
              Michael A Nardella    on behalf of Creditor    Natural Vitamins Laboratory Corporation
               mnardella@nardellalaw.com, service@nardellalaw.com;9085@notices.nextchapterbk.com
              Miriam G Suarez    on behalf of U.S. Trustee    United States Trustee - ORL, 11
               Miriam.G.Suarez@usdoj.gov
              Nicole Peair     Nicole.W.Peair@USdoj.gov
              United States Trustee - ORL, 11    USTP.Region21.OR.ECF@usdoj.gov
                                                                                              TOTAL: 7
Case 6:20-bk-01801-KSJ   Doc 44   Filed 09/20/20   Page 2 of 3
           Case 6:20-bk-01801-KSJ        Doc 44     Filed 09/20/20     Page 3 of 3




          3DUWLHVVKRXOGVHUYHDOOIXWXUHFRUUHVSRQGHQFHDQGSOHDGLQJVRQ'RQ-XUDYLQDW

WKLVDGGUHVV3HQGLR'ULYH0RQWYHUGH)/




$WWRUQH\$PEHU5RELQVRQLVGLUHFWHGWRVHUYHDFRS\RIWKLVRUGHURQLQWHUHVWHGSDUWLHVZKRGR
QRWUHFHLYHVHUYLFHE\&0(&)DQGILOHDSURRIRIVHUYLFHZLWKLQWKUHHGD\VRIHQWU\RIWKLV
RUGHU




                                                    
